DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This communication is in response to applicant’s filing dated 08/16/2022. Claims 1 and 20 have been amended. Claims 1-20 are currently pending.

Response to Arguments/Amendments
Applicant's arguments/amendments filed on 08/16/2022, with respect to the previous rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
With respect to the previous 35 U.S.C. 103 rejection of claim 1, Applicant argues the cited art of record fails to explicitly disclose the newly amended language “wherein emission regions of all of the at least two emitting tubes are different: and the emission region of the emitting tube may be determined based on an emission angle of the emitting tube and/or an emission direction of the emitting tube.”
Examiner respectfully disagrees. Yuan teaches an infrared ranging and obstacle avoidance device for UAV. The infrared emitting module is an infrared LED capable of emitting a wavelength and an illumination angle. The infrared light receiver receives the reflected light and compares the received infrared light with the emitted light by a signal processor to obtain a phase difference between the emitted infrared light and the received infrared light, and calculates a relative distance. The relative distance value is transmitted to the control module to realize the function of the automatic distance avoidance obstacle of the drone (See at least Page 3, last paragraph, lines 26-30).
For at least the above, the previous 35 U.S.C. 103 rejection of claim 1 is maintained. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: distance measurement and calculation unit in claims 1, 9, 13, 15 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li Sheng et al., US 20190361120 A1, in view of Yuan et al., CN205809293U, hereinafter referred to as Sheng and Yuan, respectively.
Regarding claim 1, Sheng discloses an obstacle detection apparatus, comprising: 
a distance measurement and calculation unit (A distance measurement unit and a measurement controller, i.e. calculation unit – See at least ¶8);  
5a receiving tube connected to the distance measurement and calculation unit (The at least one distance measuring unit and measuring tube is respectively connected to the receiving tubes to form at least one set of a distance measuring unit and a receiving tube – See at least ¶32); 
at least two emitting tubes connected to the distance measurement and calculation unit (When the distance measuring unit and the receiving tube work, the measuring controller controls the distance measuring unit. The plurality of launch tubes in combination with the distance measuring unit and the receiving tube complete the measurement of the distance and orientation of the obstacle of emitting tubes – See at least ¶39); and 
a measurement controller connected to the at least two emitting tubes (A plurality of transmitting tubes (i.e. emitting tubes) are provided, and the measuring controller is connected to all the transmitting tubes; when each group of distance measuring units and receiving tubes are working, the measuring controller controls the plurality of transmitting tubes to combine with the same group of distance measuring units and receiving tubes to complete obstacles – See at least ¶26).
Sheng fails to explicitly disclose wherein the measurement controller is configured to control the at least two emitting 10tubes, and the receiving tube is configured to receive an optical signal, the optical signal received by the receiving tube being formed after an optical signal emitted by the emitting tube is reflected by an obstacle and wherein the distance measurement and calculation unit is configured to: obtain a phase of the emitted optical signal and a phase of the received optical signal, and calculate a 15distance between the obstacle and the obstacle detection apparatus based on a phase difference between the phase of the emitted optical signal and the phase of the received optical signal.
However, Yuan teaches:
wherein the measurement controller is configured to control the at least two emitting 10tubes, and the receiving tube is configured to receive an optical signal, the optical signal received by the receiving tube being formed after an optical signal emitted by the emitting tube is reflected by an obstacle (A plurality of transmitting tubes (i.e. emitting tubes) are provided, and the measuring controller is connected to all the transmitting tubes. The obstacle is reflected, and after passing through the infrared light receiving lens group, it is focused on the optical signal processor, and the optical signal processor calculates the phase difference between the emitted light and the received light to obtain a preliminary relative distance – See at least page 2, detailed ways paragraph 1, lines 1-13); and 
obtain a phase of the emitted optical signal and a phase of the received optical signal, and calculate a 15distance between the obstacle and the obstacle detection apparatus based on a phase difference between the phase of the emitted optical signal and the phase of the received optical signal (After receiving the reflected infrared light, the optical signal processor performs a phase contrast with the emitted light, acquires a phase difference between the emitted infrared light and the received infrared light, and calculates a distance information between obstacles – See at least page 2, paragraph 2, lines 1-7. The obstacle is reflected, and after passing through the infrared light receiving lens group, it is focused on the optical signal processor, and the optical signal processor calculates the phase difference – See at least page 2, detailed ways description, lines 1-12); and 
wherein emission regions of all of the at least two emitting tubes are different: and the emission region of the emitting tube may be determined based on an emission angle of the emitting tube and/or an emission direction of the emitting tube (An infrared ranging and obstacle avoidance device for UAV. The infrared emitting module is an infrared LED capable of emitting a wavelength and an illumination angle. The infrared light receiver receives the reflected light and compares the received infrared light with the emitted light by a signal processor to obtain a phase difference between the emitted infrared light and the received infrared light, and calculates a relative distance. The relative distance value is transmitted to the control module to realize the function of the automatic distance avoidance obstacle of the drone – See at least Page 3, last paragraph, lines 26-30).
Sheng discloses an obstacle detection device for an unmanned aerial vehicle. Yuan teaches an Infrared ranging and obstacle avoidance devices for drones.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention the Sheng and include the feature of obtain a phase of the emitted optical signal and a phase of the received optical signal, and calculate a 15distance between the obstacle and the obstacle detection apparatus based on a phase difference between the phase of the emitted optical signal and the phase of the received optical signal, as taught by Yuan, to detect obstacles in the flying path of an unmanned aerial vehicle in an environment.

Regarding claim 2, Sheng discloses at least two control switches;  20one end of each of the at least two control switches being connected to one emitting tube, and the other end being connected to the measurement controller; wherein the measurement controller is configured to control a control switch in the at least two control switches to be closed (Measurement controller connects a plurality of emission tubes through program-controlled switches. It can be understood that the measurement controller can also connect multiple launch tubes through closed switches – See at least ¶9).

Regarding claim 3, Sheng discloses wherein the measurement controller is 25configured to control switches in the at least two control switches to be sequentially closed and other control switches to be opened (The measurement of the first programmable switch is completed. The measurement controller cuts off the programmable switch and turns on the programmable switch to start the second measurement – See at least ¶10). 

Regarding claim 4, Sheng discloses a multi-position selector switch; wherein an input end of the multi-position selector switch is connected to the measurement controller;  5wherein each output end of the multi-position selector switch is connected to one of the at least two emitting tubes; and wherein the measurement controller is configured to control an output end connected to the input end of the multi-position selector switch (Measurement controller connects a plurality of emission tubes (through program-controlled switches S1-Sn (Position selector switch) – See at least ¶10).

Regarding claim 5, Sheng discloses wherein the measurement controller is 10configured to control, using a control instruction, an emitting tube corresponding to the control instruction in the at least two emitting tubes to emit an optical signal (A plurality of transmitting tubes (i.e. emitting tubes) are provided, and the measuring controller is connected to all the transmitting tubes; when each group of distance measuring units and receiving tubes are working, the measuring controller controls the plurality of transmitting tubes to combine with the same group of distance measuring units and receiving tubes to complete obstacles – See at least ¶13).

Regarding claim 6, Sheng discloses wherein for different emitting tubes, the measurement controller is configured to send control instructions of different types carrying different identifiers (The measuring controller connects all the transmitting tubes, and each group of distance measuring units and receiving tubes. In operation, the measurement controller controls the plurality of launch tubes in conjunction with the same group of distance measuring units and receiving tubes to complete the measurement of the distance and orientation of obstacles – See at least ¶117).

Regarding claim 7, Sheng discloses wherein the measurement controller is configured to control emitting tubes in the at least two emitting tubes to sequentially emit optical signals (The measurement controller controls the emission tube to emit light (optical signal). If there is an obstacle the detection beam emitted by the launch tube is reflected by the obstacle. The reflection detection beam is received by the receiving tube, and the distance measuring unit connected to the receiving tube calculates the exit tube from the obstacle – See at least ¶13).

Regarding claim 8, Sheng discloses wherein the measurement controller is configured to control emitting tubes in the at least two emitting tubes to simultaneously emit optical signals (The measurement controller controls the emission tube to directly (Simultaneously) emit light (optical signal). If there is an obstacle the detection beam emitted by the launch tube is reflected by the obstacle. The reflection detection beam is received by the receiving tube, and the distance measuring unit connected to the receiving tube calculates the exit tube from the obstacle – See at least ¶13-15).

Regarding claim 9, Sheng discloses wherein the measurement controller is connected to the distance measurement and calculation unit; and the measurement controller is further configured to: obtain a distance value calculated by the distance measurement and calculation unit;  25and determine a distance from the obstacle based on the distance value (Enabling an infrared-light-emitting tube to emit an infrared light beam; enabling a far-channel receiving tube to receive a first reflected light beam acquired after the infrared light beam is reflected by a to-be-measured object, so as to acquire a first distance value – See at least ¶9).

Regarding claim 10, Sheng discloses wherein the measurement controller is further configured to determine a direction of the obstacle relative to the obstacle detection apparatus based on orientation information of an emitting tube related to the distance value (Enabling an infrared-light-emitting tube to emit an infrared light beam; enabling a far-channel receiving tube to receive a first reflected light beam acquired after the infrared light beam is reflected by a to-be-measured object, so as to acquire a first distance value – See at least ¶9 and 10).

Regarding claim 11, Sheng discloses wherein the apparatus comprises one receiving 5tube; wherein a viewing angle of the receiving tube is greater than or equal to a sum of emission angles of all of the at least two emitting tubes (The at least two infrared-light-receiving tubes may include a far-channel receiving tube and a near-channel receiving tube, and a distance between the far-channel receiving tube and the infrared-light-emitting tube may be greater than a distance between the near-channel receiving tube and the infrared-light-emitting tub – See at least ¶26).

Regarding claim 12, Sheng discloses wherein the apparatus comprises at least two receiving tubes (Measuring controller controls the plurality of transmitting tubes to combine with the same group of distance measuring units and receiving tubes to complete obstacles – See at least ¶26).

Regarding claim 13, Sheng discloses wherein a quantity of distance measurement and calculation units is the same as a quantity of receiving tubes, each distance measurement unit being connected to one receiving tube, and each receiving tube being connected to one distance measurement unit (When the distance measuring unit and the receiving tube work, the measuring controller controls the distance measuring unit. The plurality of launch tubes in combination with the distance measuring unit and the receiving tube complete the measurement of the distance and orientation of the obstacle of emitting tubes – See at least ¶39).

Regarding claim 14, Sheng fails to explicitly disclose wherein each receiving tube corresponds to 15one emitting tube, an optical signal received by each receiving tube being formed after an optical signal emitted by an emitting tube corresponding to each receiving tube is reflected by the obstacle.
However, Yuan teaches wherein each receiving tube corresponds to 15one emitting tube, an optical signal received by each receiving tube being formed after an optical signal emitted by an emitting tube corresponding to each receiving tube is reflected by the obstacle (A plurality of transmitting tubes (i.e. emitting tubes) are provided, and the measuring controller is connected to all the transmitting tubes. The obstacle is reflected, and after passing through the infrared light receiving lens group, it is focused on the optical signal processor, and the optical signal processor calculates the phase difference between the emitted light and the received light to obtain a preliminary relative distance – See at least page 2, detailed ways paragraph 1, lines 1-13).
Sheng discloses an obstacle detection device for an unmanned aerial vehicle. Yuan teaches an Infrared ranging and obstacle avoidance devices for drones.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention the Sheng and include the feature of obtain a phase of the emitted optical signal and a phase of the received optical signal, and calculate a 15distance between the obstacle and the obstacle detection apparatus based on a phase difference between the phase of the emitted optical signal and the phase of the received optical signal, as taught by Yuan, to detect obstacles in the flying path of an unmanned aerial vehicle in an environment.

Regarding claim 15, Sheng discloses wherein the measurement controller is 20further configured to: obtain distance values calculated by at least two distance measurement and calculation units, and determine the distance from the obstacle based on the distance values calculated by the at least two distance measurement and calculation units (The measurement controller controls the emission tube to directly (Simultaneously) emit light (optical signal). If there is an obstacle the detection beam emitted by the launch tube is reflected by the obstacle. The reflection detection beam is received by the receiving tube, and the distance measuring unit connected to the receiving tube calculates the exit tube from the obstacle – See at least ¶13-15).

Regarding claim 16, Sheng discloses wherein the measurement controller is 25further configured to: obtain a distance value calculated by each distance measurement and calculation unit, and use an average of distance values calculated by all distance measurement units as the distance from the obstacle (The measurement controller controls the emission tube to directly (Simultaneously) emit light (optical signal). If there is an obstacle the detection beam emitted by the launch tube is reflected by the obstacle. The reflection detection beam is received by the receiving tube, and the distance measuring unit connected to the receiving tube calculates the exit tube from the obstacle – See at least ¶13-15).

Regarding claim 17, Sheng discloses wherein emission region of each of the emitting tubes is different (Measuring controller controls the plurality of transmitting tubes to combine with the same group of distance measuring units and receiving tubes to complete obstacles – See at least ¶26).

Regarding claim 18, Sheng discloses wherein the emitting tube comprises at least one of the following:  5an infrared emitting tube (Infrared tube – See at least ¶26).

Regarding claim 19, Sheng discloses wherein the control switch comprises at least one of the following: a transistor, a field effect transistor, an analog switch, and a relay (When implemented, the program-controlled switches S1-Sn may be triodes or field effect transistors or analog switches or relays – See at least ¶60).

Regarding claim 20, Sheng discloses:
a distance measurement and calculation unit (A distance measurement unit and a measurement controller, i.e. calculation unit – See at least ¶8);  
5a receiving tube connected to the distance measurement and calculation unit (The at least one distance measuring unit and measuring tube is respectively connected to the receiving tubes to form at least one set of a distance measuring unit and a receiving tube – See at least ¶32); 
at least two emitting tubes connected to the distance measurement and calculation unit (When the distance measuring unit and the receiving tube work, the measuring controller controls the distance measuring unit. The plurality of launch tubes in combination with the distance measuring unit and the receiving tube complete the measurement of the distance and orientation of the obstacle of emitting tubes – See at least ¶39); and 
a measurement controller connected to the at least two emitting tubes (A plurality of transmitting tubes (i.e. emitting tubes) are provided, and the measuring controller is connected to all the transmitting tubes; when each group of distance measuring units and receiving tubes are working, the measuring controller controls the plurality of transmitting tubes to combine with the same group of distance measuring units and receiving tubes to complete obstacles – See at least ¶26).

Sheng fails to explicitly disclose an unmanned aerial vehicle (UAV), comprising: 10a flight controller; an obstacle detection apparatus connected to the flight controller; and a propulsion system connected to the flight controller; wherein the obstacle detection apparatus is the obstacle detection apparatus according to claim 1, 15wherein the obstacle detection apparatus is configured to send determined distance information to the flight controller; and wherein the flight controller is configured to control the propulsion system based on the distance information, the receiving tube is configured to receive an optical signal, the optical signal received by the receiving tube being formed after an optical signal emitted by the emitting tube is reflected by an obstacle: and wherein the distance measurement and calculation unit is configured to: obtain a phase of the emitted optical signal and a phase of the received optical signal. and calculate a distance between the obstacle and the obstacle detection apparatus based on a phase difference between the phase of the emitted optical signal and the phase of the received optical signal; wherein emission regions of all of the at least two emitting tubes are different and the emission region of the emitting tube may be determined based on an emission angle of the emitting tube and/or an emission direction of the emitting tube.
However, Yuan teaches:
a flight controller (Flight controller – See at least page 1, paragraph 1, lines 1-5); 
an obstacle detection apparatus connected to the flight controller (See at least page 1, utility paragraph, lines 1-5); and 
a propulsion system connected to the flight controller (Unmanned Aerial vehicle – See at least page 1, paragraph 1, lines 1-4); 
wherein the obstacle detection apparatus is the obstacle detection apparatus according to claim 1 (Obstacle detection – See at least page 1, paragraph 1, lines 1-5), 
15wherein the obstacle detection apparatus is configured to send determined distance information to the flight controller; and wherein the flight controller is configured to control the propulsion system based on the distance information (The utility model relates to an infrared distance measuring and obstacle avoiding device for a drone, an unmanned vehicle – See at least page 1, utility paragraph, lines 2-6); 
the receiving tube is configured to receive an optical signal, the optical signal received by the receiving tube being formed after an optical signal emitted by the emitting tube is reflected by an obstacle (A plurality of transmitting tubes (i.e. emitting tubes) are provided, and the measuring controller is connected to all the transmitting tubes. The obstacle is reflected, and after passing through the infrared light receiving lens group, it is focused on the optical signal processor, and the optical signal processor calculates the phase difference between the emitted light and the received light to obtain a preliminary relative distance – See at least page 2, detailed ways paragraph 1, lines 1-13): and 
wherein the distance measurement and calculation unit is configured to: 
obtain a phase of the emitted optical signal and a phase of the received optical signal and calculate a distance between the obstacle and the obstacle detection apparatus based on a phase difference between the phase of the emitted optical signal and the phase of the received optical signal (After receiving the reflected infrared light, the optical signal processor performs a phase contrast with the emitted light, acquires a phase difference between the emitted infrared light and the received infrared light, and calculates a distance information between obstacles – See at least page 2, paragraph 2, lines 1-7. The obstacle is reflected, and after passing through the infrared light receiving lens group, it is focused on the optical signal processor, and the optical signal processor calculates the phase difference – See at least page 2, detailed ways description, lines 1-12); 
wherein emission regions of all of the at least two emitting tubes are different and the emission region of the emitting tube may be determined based on an emission angle of the emitting tube and/or an emission direction of the emitting tube (An infrared ranging and obstacle avoidance device for UAV. The infrared emitting module is an infrared LED capable of emitting a wavelength and an illumination angle. The infrared light receiver receives the reflected light and compares the received infrared light with the emitted light by a signal processor to obtain a phase difference between the emitted infrared light and the received infrared light, and calculates a relative distance. The relative distance value is transmitted to the control module to realize the function of the automatic distance avoidance obstacle of the drone – See at least Page 3, last paragraph, lines 26-30).
Sheng discloses an obstacle detection device for an unmanned aerial vehicle. Yuan teaches an Infrared ranging and obstacle avoidance devices for drones.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention the Sheng and include the feature of a flight controller; an obstacle detection apparatus connected to the flight controller; and a propulsion system connected to the flight controller; wherein the obstacle detection apparatus is the obstacle detection apparatus according to claim 1, 15wherein the obstacle detection apparatus is configured to send determined distance information to the flight controller; and wherein the flight controller is configured to control the propulsion system based on the distance information, as taught by Yuan, to detect obstacles in the flying path of an unmanned aerial vehicle in an environment.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M.K./Examiner, Art Unit 3662                                                                                                                                                                                                        
/IG T AN/Primary Examiner, Art Unit 3662